               Case 5:17-cv-01131-PRW Document 51 Filed 04/19/19 Page 1 of 5



                               IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF OKLAHOMA

I.W., by and through his parents and                                     )
next friends, Jeanna and Shane Wilcox                                    )
                                                                         )
                           Plaintiffs,                                   )
                                                                         )
-vs-                                                                     )   CIV-17-1131-PRW
                                                                         )
                                                                         )
Independent School District No. 10 of Washita                            )
County, Oklahoma, et. al.,                                               )
                                                                         )
                            Defendants.                                  )


                                    DEFENDANT’S MOTION TO LEAVE
                                TO FILE ANSWER OUT OF TIME AND BRIEF

            Comes now Defendant, Independent School District No. 10 of Washita County,

Oklahoma (“District”), and pursuant to Fed. R. Civ.Proc. 6(b)(1)(B) respectfully moves for

leave to file an Answer out of time. In support, Defendant would show the following:

                                                                 FACTS

            1.       On October 18, 2017, Plaintiff filed suit against eleven (11) Defendants in the

United States District Court for the Western District of Oklahoma, alleging that District and

a number of its current and former employees and board members were negligent and

violated the minor Plaintiff’s constitutional rights. [Doc. No. 1, Complaint].

            2.      On November 8, 2017, District and Individual Defendants both filed Motions to

Dismiss Plaintiff’s claims. [Doc. Nos. 20 & 21, Motions to Dismiss].



\\CFEL-DATA\Cases\Burns-Flat\Wilcox\Pldgs\Def Mtn to Leave.wpd
               Case 5:17-cv-01131-PRW Document 51 Filed 04/19/19 Page 2 of 5



            3.       On September 11, 2018, this Court granted Individual Defendants’ Motion to

Dismiss in its entirety and partially granted District’s Motion to Dismiss. [Doc. No. 39,

Order].

            4.      On November 20, 2018 this case was reassigned from Judge Miles LaGrange to

Judge Heaton [Doc. No. 43, Order]. On January 6, 2019, the case was transferred to the

Honorable Judge Friot.

            5.          On December 12, 2018 defense counsel Tony Childers filed a Motion to

Withdraw because he left the law firm of Defendants’ counsel [Doc. No. 41, Motion to

Withdraw]. The Court granted Defendant’s Motion to Withdraw on December 20, 2018

[Doc. No. 42, Order].

            6.      On January 22, 2019 counsel Laura L. Holmgren-Ganz entered her appearance

on behalf of Defendants [Doc. No. 47, Entry of Appearance].

            7. On January 15, 2019 the Court entered an Amended Scheduling Order with a

dispositive motion deadline of July 1, 2019, discovery deadline of September 15, 2019, and

a November 5, 2019 trial docket. [Doc. No. 45, Amend. Sched. Order].

            8.        On April 19, 2019 this case was reassigned to Judge Wyrick. [Doc. No. 50,

Order].

            9. Counsel neglected to docket a deadline for filing an Answer during the time that

Defendants’ Motion to Dismiss was pending, and neglected to do so after the Court ruled on

September 11, 2018. [Doc. No. 39, Order]. Counsel acknowledges that it should have


\\CFEL-DATA\Cases\Burns-Flat\Wilcox\Pldgs\Def Mtn to Leave.wpd   2
               Case 5:17-cv-01131-PRW Document 51 Filed 04/19/19 Page 3 of 5



determined that an Answer was due in response to the allegations not dismissed by the Court,

and that its failure to do so was an inadvertent oversight, mistakenly believing the Answer

was filed many months before at the time the Motion to Dismiss was filed.

            10.         Counsel contacted Plaintiff’s counsel regarding filing its Answer out of time

and Plaintiff does not object.

            11.         An extension of time to file District’s Answer by April 24, 2019 will not

disturb any pending deadlines and should have no impact on the ultimate length of litigation.

                                               ARGUMENT AND AUTHORITY

            Rule 6(b) of the Federal Rules of Civil Procedure provides that a court may, for good

cause, extend the time to file a pleading after the time has expired “if the party failed to act

because of excusable neglect.” Fed. R. Civ. P. 16(b)(1)(B). The Tenth Circuit in the United

States v. Torres, 372 F.3d 1159, 1162 (10th Cir. 2004), noted the Supreme court’s definition

of excusable neglect as set forth in Pioneer Investment Services Co. v. Brunswick Associates

Limited Partnership, 507 U.S. 380, 113 S.Ct. 1489, 123 L.Ed.2d 74 (1993). Under Rule 6(b)

excusable neglect includes both “faultless omissions to act and, more commonly, omissions

caused by carelessness.” Pioneer, 507 U.S. at 388. As such, a court may grant a motion to

file out of time pursuant to Rule 6(b) when the late filing is caused by inadvertence, mistake,

or carelessness, as well as by intervening circumstances beyond the party’s control. Id.

            The Supreme Court explained that a court should consider 1) the danger of prejudice

to the nonmoving party, 2) the length of the delay and its potential impact on judicial


\\CFEL-DATA\Cases\Burns-Flat\Wilcox\Pldgs\Def Mtn to Leave.wpd   3
               Case 5:17-cv-01131-PRW Document 51 Filed 04/19/19 Page 4 of 5



proceedings, 3) the reason for the delay, including whether it was within the reasonable

control of the movant, and 4) whether the movant acted in good faith, when determining

whether leave for additional time should be granted. Torres, 372 F.3d at 1162 (quoting

Pioneer, 507 U.S. at 395).

            Counsel’s failure to timely answer was the result of an inadvertent oversight. As soon

as defense counsel realized that District had not filed an Answer, they contacted Plaintiff’s

counsel and apprised him of the issue. That District has not filed an Answer not have a

significant impact on the ultimate length of litigation and will not disturb any pending

deadlines. Further, there is no demonstrable prejudice to Plaintiff on account of the request.

Plaintiff has already sought and received an extension of time to respond to Defendants’

motions to dismiss. There is no evidence that counsel for Defendants has acted in anything

other than good faith.

            Wherefore, premises considered, and balancing the equities, Defendant, Independent

School District No. 10 of Washita County, Oklahoma (“District”), respectfully moves this

Court for leave to file an Answer on or before Wednesday, April 24, 2019.



                                                                     S/Laura L. Holmgren-Ganz
                                                                     F. Andrew Fugitt, OBA #10302
                                                                     Laura L. Holmgren-Ganz, OBA #12342
                                                                     Attorneys For Defendants
                                                                     The Center For Education Law, P.C.
                                                                     900 N. Broadway, Suite 300
                                                                     Oklahoma City, OK 73102
                                                                     Telephone: (405) 528-2800

\\CFEL-DATA\Cases\Burns-Flat\Wilcox\Pldgs\Def Mtn to Leave.wpd   4
               Case 5:17-cv-01131-PRW Document 51 Filed 04/19/19 Page 5 of 5



                                                                          Facsimile: (405) 528-5800
                                                                          E-mail: AFugitt@cfel.com
                                                                          E-mail: LGanz@cfel.com


                                                            Certificate of Service

       I hereby certify that on April 19, 2019, I filed the attached document with the
Clerk of Court. Based on the records currently on file in this case, the Clerk of Court will
transmit a Notice of Electronic Filing to those registered participants of the Electronic Case
Filing System.



                                                                                 S/Laura L. Holmgren-Ganz
                                                                                 Laura L. Holmgren-Ganz




\\CFEL-DATA\Cases\Burns-Flat\Wilcox\Pldgs\Def Mtn to Leave.wpd        5
